Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny William Cooper, Jr., appeals the district court’s order denying his pro se motion for leave to supplement his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction or, in the alternative, for reconsideration of the district court’s order granting his § 3582(c)(2) motion. Because the district court lacked authority to reconsider its order granting Cooper’s § 3582(c)(2) motion, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. *2872010), we affirm the district court’s order. See United States v. Cooper, No. 3:02-cr-00548-CMC-37 (D.S.C. Feb. 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.